FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                                JUNE 3, 2021
                                                                         STATE OF NORTH DAKOTA
                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                              2021 ND 102

State of North Dakota,                               Plaintiff and Appellee
     v.
Eddie Lee Coleman,                               Defendant and Appellant



                              No. 20210040

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Todd L. Cresap, Judge.

AFFIRMED.

Per Curiam.

John M. Gonzalez, Assistant State’s Attorney, Minot, ND, for plaintiff and
appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                              State v. Coleman
                                No. 20210040

Per Curiam.

[¶1] Eddie Lee Coleman appeals from the order deferring imposition of
sentence entered after a jury found Coleman guilty of preventing arrest.
Coleman argues the evidence at trial was insufficient to support his conviction
for preventing arrest. Viewing the evidence in the light most favorable to the
verdict, we conclude substantial evidence exists that could allow a jury to draw
a reasonable inference in favor of conviction. We summarily affirm under
N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1